Case: 12-10086       Date Filed: 06/07/2013       Page: 1 of 3


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-10086
                               ________________________

                      D.C. Docket No. 1:09-cr-00037-SPM-GRJ-1



UNITED STATES OF AMERICA,

                                                                          Plaintiff -Appellee
                                                                            Cross Appellant,
                                            versus

SAMIM ANGHAIE,
SOUSAN ANGHAIE,
                                                                      Defendants-Appellants
                                                                           Cross Appellees.

                               ________________________

                     Appeals from the United States District Court
                         for the Northern District of Florida
                            ________________________

                                        (June 7, 2013)

Before CARNES, WILSON, and EBEL, * Circuit Judges.

PER CURIAM:

       *
         Honorable David M. Ebel, United States Circuit Judge for the Tenth Circuit, sitting by
designation.
               Case: 12-10086     Date Filed: 06/07/2013   Page: 2 of 3


      Having studied the briefs and the relevant parts of the record, and having

heard oral argument in this case, we have concluded that there is no merit to the

Appellants’ arguments that the evidence was insufficient to convict them on the

counts for which they were convicted. We have also concluded that there is no

merit to the Appellee’s cross-appeal arguments that the district court erred in the

amount of the forfeiture it ordered Appellants to pay or in failing to order them to

pay restitution.

      We are convinced, however, that the district court should conduct an

evidentiary hearing into the Appellants’ claim regarding the alleged conversation

between juror Moss and Dr. Abdol Chini about Appellant Samim Anghaie. We

leave to the district court’s discretion the procedural question of whether to hear

testimony from Dr. Chini before deciding if it needs to hear testimony from juror

Moss, or to hear testimony from both of them in any event. We imply no view

about how the district court should decide the issue once it conducts the

evidentiary inquiry, nor do we imply any view about whether Appellant Sousan

Anghaie could be entitled to any relief based on this claim if the alleged

conversation was not about her.

      The judgment in this case is VACATED AND REMANDED for the limited

purpose of an evidentiary hearing into the allegations that juror Moss discussed the




                                          2
              Case: 12-10086     Date Filed: 06/07/2013   Page: 3 of 3


case with Dr. Chini before the trial was complete and for a decision on the issue or

issues involved in that claim.




                                         3